                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                       NO. 7:19-CV-140-FL


 CARLOS A. ALFORD,                                )
                                                  )
                        Plaintiff,                )
                                                  )
       v.                                         )
                                                                       ORDER
                                                  )
 RICHARD V. SPENCER, Secretary of the             )
 Navy, Chief of Information,                      )
                                                  )
                        Defendant.                )



       This matter is before the court on plaintiff’s motions for extension of time (DE 18), motion

for judgment (DE 19), motion to lift suspension (DE 21), and motion regarding advisory opinion

(DE 22). Also pending is defendant’s motion to extend stay for additional 60 days and status

report (DE 20). Defendant responded to plaintiff’s latest motion, and the time for further responses

has expired. In this posture, the issues raised are ripe for ruling.

                                         BACKGROUND

       Plaintiff commenced this action by motion for leave to proceed in forma pauperis, on July

31, 2019, with a proposed complaint asserting a claim for judicial review of an unfavorable

decision by of the Board of Correction of Naval Records (“BCNR”). Plaintiff claims the BCNR

erred in denying a discharge upgrade request and seeks “an honorable discharge, restoration of

rank Lance Corporal, and any rank he could have made up to E-7.” (Compl. at 33).

       The court allowed plaintiff to proceed following frivolity review on October 7, 2019.

Defendant entered an appearance on December 16, 2019. That same date, defendant filed a




            Case 7:19-cv-00140-FL Document 24 Filed 05/29/20 Page 1 of 3
consent motion to stay the case for a period of 100 days, through March 25, 2020, on the basis that

defendant had requested a medical advisory opinion from the “mental health advisory team” of the

BCNR, in response to plaintiff’s petition submitted to the BCNR on July 26, 2019. (DE 14 ¶ 2).

The court granted the stay on December 17, 2019, and allowed a thirty day extension of the stay

on March 26, 2020.

       On April 13, 2020, plaintiff filed the instant motion for extension of time and for judgment,

noting that he had retained assistance of a pro bono attorney, to respond to a medical advisory

opinion. On April 24, 2020, plaintiff filed the instant motion requesting that the stay be lifted on

the basis that his representative had prepared an advisory opinion rebuttal.

       That same date, defendant filed the instant motion to extend the stay for an additional 60

days, up to June 23, 2020, on the basis that “[d]efendant is diligently working to process Plaintiff’s

request,” and “[d]efendant anticipates that it will be able to issue an opinion on Plaintiff’s request

within the next 30 days.” (DE 20 at 2). On April 30, 2020, plaintiff filed the instant additional

motion regarding the advisory opinion, expressing opposition to a continued stay.

                                    COURT’S DISCUSSION

       Where defendant has sought an extension of the stay imposed in this case, to allow

defendant time to process plaintiff’s request administratively for review of BCNR decision, good

cause has been shown for an extension of the stay, where this approach may result in a resolution

without further judicial proceedings. See Fed. R. Civ. P. 1. Accordingly, defendant’s motion to

extend the stay is GRANTED, and plaintiff’s motions seeking judgment and opposing stay are

DENIED. Plaintiff’s motion seeking extension of time for review of case by pro bono attorney is

DENIED AS MOOT. Defendant is DIRECTED to provide a status report regarding continued

utility of a stay to promote administrative resolution, on or before June 23, 2020.



                                                  2

           Case 7:19-cv-00140-FL Document 24 Filed 05/29/20 Page 2 of 3
                                         CONCLUSION

       For the foregoing reasons, defendant’s motion to extend stay is GRANTED, and the stay

in this matter is extended to June 23, 2020. Plaintiff’s motions seeking judgment and opposing

stay (DE 19, 21, 22) are DENIED. Plaintiff’s motion seeking extension of time for review of case

by pro bono attorney (DE 18) is DENIED AS MOOT. Defendant is DIRECTED to provide a status

report regarding continued utility of a stay to promote administrative resolution, on or before June

23, 2020.

       SO ORDERED, this the 29th day of May, 2020.



                                                             _____________________________
                                                             LOUISE W. FLANAGAN
                                                             United States District Judge




                                                 3

            Case 7:19-cv-00140-FL Document 24 Filed 05/29/20 Page 3 of 3
